Petition for Writ of Mandamus
Denied and Memorandum Opinion filed November 4, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01002-CR
____________
 
IN RE WARREN PIERRE CANADY, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
248th District Court
Harris County, Texas 
Trial Court Cause No. 1276450
 
 
 

M E M O R
A N D U M   O P I N I O N
            On October 13, 2010, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  Relator complains that respondent, the
Honorable Joan Campbell, presiding judge of the 248th District Court of Harris County,
failed to release him on personal bond.  
            According to relator, his bond is currently set at $2,500 and
he is unable to pay that amount. Relator claims it has been more than 90 days
since he was taken into custody and the State has not announced ready. Relator
asserts he is entitled to release on personal bond pursuant to article 17.151
of the Texas Code of Criminal Procedure.  
Relator did not file any documentation with his petition. 
Accordingly, the record does not reflect relator has filed an application for
writ of habeas corpus with the trial court.  This court has no jurisdiction
over a pretrial writ of habeas corpus.  Our habeas corpus jurisdiction in
criminal matters is appellate only.  See In re Shaw, 175 S.W.3d 901, 903
(Tex. App. – Texarkana 2005, orig. proceeding); Ex parte Hawkins, 885
S.W.2d 586 (Tex. App. – El Paso, 1994, orig. proceeding).  Accordingly, we are unable to consider the merits of relator’s
petition.
Accordingly, relator’s petition is ordered dismissed.
 
 
                                                                        PER
CURIAM
 




Panel
consists of Justices Seymore, Boyce, and Christopher.
Do Not Publish —
Tex. R. App. P. 47.2(b).